Title: From Thomas Jefferson to George Muter, 31 January 1781
From: Jefferson, Thomas
To: Muter, George



In Council Jany. 31st. 1781.

Being certified by Major Genl. Baron Steuban that the Continental rules are, that spirit shall not be issued, but to Troops on long marches, on duty in wet weather, or on fatigue duty, and that he has accordingly regulated the present issues to the Militia and troops in Service; It is the opinion of the Board, that Troops in the seperate service of the State, should be placed on the same footing with those  under Continental Officers, and therefore that the regulation before mentioned be adopted by the State.
